           Case 1:20-cv-01210-DAD-GSA Document 11 Filed 08/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   JERRY DILLINGHAM,                              No. 1:20-cv-01210-NONE-GSA-PC
12                 Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS IN FULL
13         vs.
                                                    (Doc. No. 8.)
14   F. GARCIA, et al.,
                                                    ORDER DISMISSING CASE, WITHOUT
15               Defendants.                        PREJUDICE, FOR FAILURE TO OBEY
                                                    COURT ORDERS
16
17                                                  ORDER FOR CLERK TO CLOSE CASE
18
19          Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights case pursuant to 42 U.S.C. § 1983. The matter was referred to a United
21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On April 9, 2021, the court entered findings and recommendations, recommending that
23   this case be dismissed for plaintiff’s failure to comply with the court’s orders issued on August
24   27, 2020 and February 1, 2021.1 (Doc. 8.) Plaintiff was granted fourteen days in which to file
25   objections to the findings and recommendations. (Id.) The fourteen-day time period has
26
27
     1
28    The two orders required plaintiff to file a completed form indicating whether he consents to or
     declines magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c).
                                                     1
           Case 1:20-cv-01210-DAD-GSA Document 11 Filed 08/02/21 Page 2 of 2



 1   expired, and plaintiff has not filed objections or any other response to the findings and
 2   recommendations.
 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 5   the court finds the findings and recommendations to be supported by the record and proper
 6   analysis.
 7          Accordingly,
 8          1.      The findings and recommendations issued by the magistrate judge on April 9,
 9                  2021 (Doc. No. 8), are adopted in full;
10          2.      This action is dismissed, without prejudice, for plaintiff’s failure to comply with
11                  court orders; and
12          3.      The clerk of court is directed to assign a district judge to this case for the
13   purposes of closure and then to close this case.
14
     IT IS SO ORDERED.
15
16      Dated:     July 30, 2021
                                                            UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
